    Case 20-10213        Doc 41   Filed 04/20/20       Entered 04/20/20 09:35:50          Page 1 of 6



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE MIDDLE DISTRICT OF LOUISIANA
                                 www.lamb.uscourts.gov

    In re:                                            Case No. 20-10213

    A. P. B. Trucking, LLC                            Chapter 11, Subchapter V
    d/b/a Batiste's Trucking,

                          Debtor.


                   STATUS REPORT PURSUANT TO 11 U.S.C. § 1188(c)

             NOW INTO COURT, through undersigned counsel, comes A. P. B. Trucking,

LLC d/b/a Batiste's Trucking (the "Debtor"), who files this status report pursuant to

11 U.S.C. § 1188(c) 1 and the Court's order dated March 3, 2020. [P-15] In support,

the Debtor represents:

I.           THE NATURE AND HISTORY OF THE DEBTOR'S BUSINESS AND
             THE GOALS OF THE PLAN OF REORGANIZATION.

             A.    Nature and History of the Debtor's Business.

             The Debtor owns and operates a trucking company in Port Allen, LA. Using its

fleet of Volvo dump trucks, the Debtor hauls asphalt, concrete, gravel, dirt and other

materials to and from construction sites and barges on the Mississippi River.

             The Debtor is a Louisiana limited liability company. It was first organized in

2007 as "Batiste's Trucking, LLC." In 2015, the Debtor changed its name to "A.P.B.




1 "Not later than 14 days before the date of the status conference under subsection (a), the debtor shall
file with the court and serve on the trustee and all parties in interest a report that details the efforts
the debtor has undertaken and will undertake to attain a consensual plan of reorganization." 11 U.S.C.
§ 1188(c).
    Case 20-10213        Doc 41     Filed 04/20/20       Entered 04/20/20 09:35:50   Page 2 of 6



Trucking, LLC," but still operates and does business under the "Batiste's Trucking"

banner.

          B.      The Debtor's Assets.

          The Debtor's primary assets are its three Volvo dump trucks. The amount of

debt relating to each of the Volvo dump trucks is between some $105,000 and

$110,000. BMO Harris Bank N.A. ("BMO Harris") asserts a secured claims with

respect to the dump trucks. 2

      Truck #                      VIN                            Debt               Claim #

           1            4V5K99EH2GN943098                      $105,656.25              2-1

           2            4V5K99EH3GN931977                      $110,989.49              3-1

           3            4V5K99EH5GN959988                      $105,125.57              4-1


          Two of these dump trucks are used in the operation of the Debtor's business.

The Debtor believes the dump trucks are in fair condition, although one of the dump

trucks (Truck 1) currently needs maintenance and repair. Based upon an internet

search, the Debtor believes that the value of each Volvo dump truck is between

$90,000 (low) and $130,000 (high). The dump trucks have not been formally appraised

and the Debtor does not intend to obtain an appraisal.

          The Debtor's other significant asset is a 2019 GMC Sierra 3500HD (the

"Sierra"). The book value of the Sierra is approximately $70,000. The Debtor acquired

this truck in 2019 with financing from Americredit Financial Services, Inc. d/b/a GM




2   See Claims Register 2-1, 3-1 and 4-1.

DEBTOR'S STATUS REPORT                               2
PURSUANT TO 11 U.S.C. § 1188(c)
    Case 20-10213       Doc 41    Filed 04/20/20       Entered 04/20/20 09:35:50   Page 3 of 6



Financial ("GM Financial"). 3 The Debtor's member, Mr. Batiste, drives the Sierra as

part of the business. He uses the Sierra daily to drive to and from job sites as well as

hauling tires and other maintenance supplies.

          C.     Events leading to the filing of the Bankruptcy Case.

          Two events led to the commencement of this subchapter V case. In August

2016, Baton Rouge and surrounding areas experienced historic flooding. The Debtor's

operations were halted or delayed because the August 2016 floods stopped or

postponed many projects. Also, seasonal high-water levels on the Mississippi River

mean that the Debtor is sometimes unable to service barges along the levee.

          These weather events negatively impacted the Debtor's cash flow. As such it

was unable to service its debt obligations to BMO Harris. BMO Harris then sued the

Debtor, Mr. Batiste, and Ms. Jackson, commencing BMO Harris Bank N.A. v.

Batiste's Trucking et al., Civil No. 00001045690, Div. "A," in the 18th J.D.C. for the

Parish of West Baton Rouge, LA. Although the Debtor made several good faith

attempts to resolve its differences with BMO Harris, the Debtor was ultimately left

with no choice but to seek relief under subchapter V of chapter 11 of the Bankruptcy

Code.

          D.     Goals of this subchapter V reorganization.

          The Debtor's goal in this subchapter V reorganization to recapitalize its long-

term secured obligations, primarily the BMO Harris debt. The Debtor hopes to

achieve this through a two-step process.



3   See Claims Register 1-1.

DEBTOR'S STATUS REPORT                             3
PURSUANT TO 11 U.S.C. § 1188(c)
 Case 20-10213       Doc 41       Filed 04/20/20       Entered 04/20/20 09:35:50   Page 4 of 6



       First, the Debtor does not need three dump trucks to operate profitably; only

two dump trucks are necessary. Thus, the Debtor intends to surrender one of the

dump trucks (Truck 1) on the effective date of the plan in satisfaction of BMO Harris'

claim relating to that dump truck.

       Second, the Debtor intends to repay the balance of BMO Harris' claim over a

five-year period beginning on the effective date. The Debtor would pay BMO Harris

roughly $2,000 per month relating to each of the two remaining dump trucks.

       The Debtor would similarly recapitalize the secured claim of GM Financial

over a five-year period from the effective date.

       The Debtor believes that is it can reduce its aggregate debt by some $105,000

and recapitalize its remaining long-term secured obligations, it will have sufficient

projected disposable income over a five-year period to satisfy all allowed claims in full

from the cash generated by its operations.

II.    THE DEBTOR'S EFFORTS TO FORMULATE A CONSENSUAL PLAN
       OF REORGANIZATION AND ANY IMPEDIMENTS.

       The Debtor, through undersigned counsel, has worked closely with the

subchapter V trustee, Greta Brouphy (the "Trustee"), since the commencement of this

case. The Debtor shared a draft version of its proposed plan with the Trustee, who

provided timely and insightful feedback.

       In addition, the Debtor has shared the draft of its proposed plan with Jonathan

Giepert, attorney for BMO Harris, and Greg Walsh, attorney for GM Financial, on

Thursday, April 16, 2020. The Debtor has not yet received any feedback from BMO

Harris or GM Financial.


DEBTOR'S STATUS REPORT                             4
PURSUANT TO 11 U.S.C. § 1188(c)
 Case 20-10213       Doc 41       Filed 04/20/20       Entered 04/20/20 09:35:50   Page 5 of 6



       The Debtor does not anticipate any impediments to confirmation of a

consensual plan of reorganization. GM Financial has moved for relief from the

automatic stay or adequate protection. [P-35] The Debtor intends to oppose GM

Financial's stay relief motion, but has communicated with GM Financial about

adequate protection options through confirmation of the plan. The Debtor hopes to

resolve GM Financial's motion with a consent order.

III.   CONTEMPLATED MOTIONS BEFORE CONFIRMATION.

       The Debtor is contemplating two motions prior to confirmation. First, the

Debtor may file a motion to fix the deadlines relating to the confirmation hearing. If

the plan is filed before the May 4, 2020 status conference in this case, then the Debtor

would requests at the status conference that confirmation hearing related deadlines

be selected then.

       Second, the Debtor may move to compensate its insiders, Alfred Batiste and

Phyllis Jackson.

IV.    OBJECTIONS TO CLAIMS BEFORE FILING THE PLAN.

       The Debtor may object to the proof of claim filed by the Louisiana Department

of Revenue (the "LDR"). When this case was commenced, it was believed that the

LDR held a priority tax claim against the Debtor. After consultation with the Debtor's

accountant, it was determined that this claim, although paid by the Debtor as form

of compensation to Mr. Batiste, is actually owed by Mr. Batiste, individually. The

Debtor is a disregarded entity for tax purpose, and thus, does not incur any corporate

income tax at the company level. The LDR is erroneously asserting a priority tax



DEBTOR'S STATUS REPORT                             5
PURSUANT TO 11 U.S.C. § 1188(c)
 Case 20-10213       Doc 41       Filed 04/20/20       Entered 04/20/20 09:35:50   Page 6 of 6



claim against the Debtor. If the LDR does not withdraw its proof of claim, the Debtor

will object to it.

V.     ESTIMATE TIME TO                    FILE         AND    SERVE      THE      PLAN       OF
       REORGANIZATION.

       If the Debtor timely receives feedback from BMO Harris and GM Financial, it

intends to file and serve its plan of reorganization before the May 4, 2020 status

conference.

VI.    ISSUES EFFECTING EFFICIENT ADMINISTRATION OF THE CASE.

       The Debtor does not believe there are any issues that may affect the efficient

administration of the case. The COVID-19 pandemic has slowed, but not halted, the

Debtor's operations have not halted, they have slowed as a result of the pandemic.

Date: Monday, April 20, 2020
Baton Rouge, Louisiana, USA

                                                        Submitted by:

                                                        RICHMOND LAW FIRM, LLC

                                                        By: /s/ Ryan J. Richmond
                                                        Ryan J. Richmond (La. Bar No. 30688)
                                                        17732 Highland Road, Suite G-228
                                                        Baton Rouge, LA 70810
                                                        Tel. (225) 572-2819
                                                        Fax (225) 286-3046
                                                        ryan@rjrichmondlaw.com

                                                        Attorney for A. P. B. Trucking, LLC
                                                        d/b/a Batiste's Trucking




DEBTOR'S STATUS REPORT                             6
PURSUANT TO 11 U.S.C. § 1188(c)
